Citation Nr: 0502311	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for beriberi.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a prostate 
disorder.

6.  Entitlement to service connection for bilateral 
cataracts.

7.  Entitlement to service connection for a disorder 
manifested by difficulty walking.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had recognized service with the Philippine Army 
from August 1944 to June 1946.  A VA Memorandum for File 
dated in June 2001 found that he did not have status as a 
Prisoner of War (POW) during his period of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, that denied the 
above claims.  The RO also denied service connection for 
arthritis and a kidney condition; however, the veteran did 
not perfect an appeal of these issues.  See Notice of 
Disagreement/Statement in Support of Claim, dated July 31, 
2003; 38 C.F.R. §§ 20.200, 20.201 (2004).


FINDING OF FACT

Pulmonary tuberculosis, asthma, beriberi, hearing loss, a 
prostate disorder, bilateral cataracts, and a disorder 
manifested by difficulty walking did not have their onset 
during active service or result from disease or injury in 
service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
pulmonary tuberculosis, asthma, beriberi, hearing loss, a 
prostate disorder, bilateral cataracts, and a disorder 
manifested by difficulty walking have not been met.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002);  38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.321 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in August 2001 and September 2003.  
The veteran was told of the requirements to establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claims to the RO.  The content of these letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Notice was provided to the veteran prior to the 
initial adjudication of the claims by the RO by means of the 
August 2001 letter.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Additionally, following receipt of the September 
2003 letter, in October 2003 the veteran stated that he had 
no additional evidence to submit.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records relevant to the issues decided 
herein have been obtained, as discussed in detail below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  As noted above, in October 
2003 the veteran stated that he had no additional evidence to 
submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran has requested a VA examination, stating 
that his disabilities were incurred in service and that he 
has been sick and weak ever since he was discharged from 
service.  However, a medical opinion is not required because 
the probative evidence of record shows that the veteran did 
not have any of the claimed disabilities during service.  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002).  For example, 
in an Affidavit for Philippine Army Personnel dated in 
February 1946, the veteran indicated that he incurred no 
wounds or illness during his period of service.  The 
veteran's statements made contemporaneous to service are 
found to be more probative than his statements made many 
years later.  Additionally, an in-service physical 
examination showed normal eyes, cardiovascular system, lungs, 
and genitalia.  Vision and hearing were also normal, and 
there were no musculoskeletal defects.  During service, the 
presence of the claimed disabilities was essentially ruled 
out.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

In addition, service connection for hearing loss may be 
established based upon a legal presumption by showing that it 
was manifested to a compensable degree within one year from 
the date of separation from service.  Service connection for 
pulmonary tuberculosis may be established based upon a legal 
presumption by showing that it was manifested to a 
compensable degree within three years from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The veteran's available service medical records disclose no 
complaints or findings of pulmonary tuberculosis, asthma, 
beriberi, hearing loss, a prostate disorder, cataracts, or a 
disorder manifested by difficulty walking.  A service medical 
record dated in July 1945 shows that the veteran had a 
diagnosis of furunculosis of the left foot.  A service 
medical record dated in August 1945 shows that he had a 
moderate, tropical, chronic ulcer of the left foot.  

A physical examination report dated in November 1945 shows 
that the veteran's eyes, genitalia, lungs, cardiovascular 
system, and musculoskeletal system were all within normal 
limits.  His visual acuity was measured to be 20/20, 
bilaterally, and his hearing was noted to be 20/20, 
bilaterally.  It was indicated that he was physically 
disqualified for service in the Philippine Army because of 
hypertension.

 An Affidavit For Philippine Army Personnel completed by the 
veteran in February 1946 shows that he indicated that he 
incurred no wounds or illnesses during his period of active 
service.

Subsequent to service, a statement from F. A. Dasalla, Jr., 
M.D., received in September 2001, shows that the veteran was 
said to have been treated from June 1999 to July 1999.  He 
underwent an emergency tube cystotomy because of acute 
urinary retention secondary to benign prostatic hypertrophy.  
He was worked up for possible definitive prostatectomy after 
cardiopulmonary clearance.  He went home per request.

A letter from Armed Forces of the Philippines Medical Center 
dated in July 1999 shows that the veteran was diagnosed with 
benign prostatic hypertrophy, to consider prostatic 
carcinoma, HPN status post suprapubic cystotomy.

A Medical Certificate from the Victoriano Luna General 
Hospital dated in July 1999 shows that the veteran had 
urethral stricture; benign prostatic hypertrophy, recurrent 
status post cysto-transurethral resection of the prostate; 
and status post direct vision internal urethrotomy.

An electroradiographic report from the Victoriano Luna 
General Hospital dated in January 2000 shows that an 
impression of the chest revealed minimal right pulmonary 
tuberculosis, left pneumonia, and cardiomegaly.  An 
accompanying electrocardiogram revealed sinus bradycardia.

A Surgical Pathology Report from A. D. Tolentino, Jr., M.D., 
dated in February 2000, shows a diagnosis of benign prostatic 
hyperplasia, transurethral resection.  There was no evidence 
of malignancy.

A medical record from the Region I Medical Center of the 
Republic of the Philippines dated in March 2000 shows that 
the veteran had bladder outlet obstruction secondary to 
benign prostatic hypertrophy.

A letter from A. L. Villanueva, M.D., dated in January 2001 
shows that the veteran's chief complaints included that he 
was a bedridden patient with persistent headache, dizziness, 
nausea, vomiting, chest pains, pulmonary tuberculosis, 
hypertension, insomnia, cardiac distress, urinary tract 
infection, and general debility.  Dr. Villanueva indicated 
having treated the veteran from April 1947 to June 1948 for 
pulmonary tuberculosis, minimal cardiac distress, malignant 
hypertension, with severe dizziness, nausea, chest pains, and 
back, with hemoptysis, afternoon fevers, headache, severe 
coughing, avitaminosis, PTS, urinary tract infection.  Also 
noted were incision of prostatic hypertrophy, avitaminosis, 
and general debility.

A letter from the RO to the veteran dated in March 2001 shows 
that the U.S. Department of the Army could not confirm that 
the veteran had POW status during his period of active 
service.  He was asked to provide any additional information 
in support of his assertion.  A VA Memorandum For File dated 
in June 2001 shows that the veteran's claimed period of 
incarceration in 1942 occurred prior to his period of active 
service certified by the service department.

A Certification from the Professional Regulation Commission 
of Manila dated in June 2001 shows that Antonio L. Villanueva 
does not appear in the registry books of the Board of 
Medicine which contain the names of those duly authorized to 
practice medicine in the Philippines.

A medical record from the F. B. Asuncion Hospital dated in 
August 2001 shows that the veteran reported experiencing 
headaches, dizziness, body aches and cough.  The diagnosis 
was hypertension, minimal pulmonary tuberculosis, arthritic 
knee, and urinary tract infection.

An electroradiographic report from the Victoriano Luna 
General Hospital dated in February 2002 shows that an 
impression of the chest revealed minimal pulmonary 
tuberculosis and cardiomegaly.  An accompanying ultrasound 
report revealed an impression of small left kidney and 
enlarged prostate.

A lay statement from the veteran's daughter dated in October 
2002 shows that she indicated taking him to Dr. Villanueva 
for treatment in 2000, but that his statement showing that he 
treated the veteran in 1947 to 1948 was false.

As it has been established that the veteran was not a POW 
during his recognized period of active service, entitlement 
to service connection for beriberi on a presumptive basis is 
not warranted.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004); VA Memorandum for File, 
dated June 2001; Response from the National Personnel Records 
Center, received in December 2003; see also Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  This does not 
preclude consideration of the issue on a direct basis as 
discussed herein below.

The preponderance of the evidence is against the veteran's 
claims for service connection for pulmonary tuberculosis, 
asthma, beriberi, hearing loss, a prostate disorder, 
bilateral cataracts, and a disorder manifested by difficulty 
walking.  A review of the veteran's service medical records 
reveals no complaints, diagnoses, or treatment related to any 
of the aforestated disorders during the his period of active 
service.  As noted above, the presence of these disabilities 
was essentially ruled out on examination in 1945 and the 
veteran denied a history of any wounds or illnesses.

The Board has considered the January 2001 medical record of 
Dr. Villanueva suggesting that the veteran was treated by him 
in 1947 and 1948.  However, Dr. Villanueva's statements are 
not probative because they were based upon his memory of 
events occurring more than 50 years ago, he did not provide 
any contemporaneous treatment records, and there was no 
clinical evidence to support his statement.  More 
importantly, it appears that Dr. Villanueva is not a medical 
professional.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  In June 2001, the 
Professional Regulation Commission of Manila indicated he was 
not a registered member of those duly authorized to practice 
medicine in the Philippines.  Further, in her October 2002 
statement, the veteran's daughter indicated that the medical 
record of Dr. Villanueva was false.  

There is no evidence which has been proffered either by the 
veteran or by Dr. Villanueva which would serve to 
substantiate his letter.  When viewed against the background 
of the negative service medical records, post-service 
treatment records, and contemporaneous evidence which is 
devoid of any reference to any such treatment, the letter 
from Dr. Villanueva carries no probative value.  

The veteran has been diagnosed as having pulmonary 
tuberculosis and prostate problems; however, he has not 
provided any competent evidence showing current diagnoses of 
asthma, beriberi, hearing loss, cataracts, or a disability 
manifested by trouble walking.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (In the absence of proof of a 
present disability, there can be no valid claim.).  
Regardless, in weighing the competent medical evidence of 
record, which indicates that any such disabilities were not 
diagnosed until many decades after service, the veteran's own 
statements regarding his physical condition at separation 
from service, and the service medical records, the Board is 
of the opinion that the preponderance of the evidence is 
against a finding that the veteran's claimed disabilities 
were incurred in service or within any applicable presumptive 
period.  There is no competent evidence of record relating 
any such disabilities to the veteran's active service.  The 
veteran's own statements are not competent to make such a 
medical assertion, as there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, for the reasons and bases stated above, the 
veteran's claim of entitlement to service connection for 
pulmonary tuberculosis, asthma, beriberi, hearing loss, a 
prostate disorder, bilateral cataracts, and a disorder 
manifested by difficulty walking must be denied.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a prostate disorder is 
denied.

Entitlement to service connection for bilateral cataracts is 
denied.

Entitlement to service connection for a disorder manifested 
by difficulty walking is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


